DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I – a turbine/microturbine for heating the air - in the reply filed on 6/24/2022 is acknowledged.  Claims 1-4, 7-16, 18-22, and 30 are now examined.  Claim 5 is withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, 13, 15, 16, 18, 22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Anderson (US 20090151190 A1).
Regarding claim 1, Anderson discloses a method of drying a structure and of killing organisms within the structure, the method comprising: 
providing heated air into a structure (113), wherein prior to providing the heated air into the structure, the structure has a first moisture level and a first concentration of organisms or spores (this is inherent of a water-damaged structure); 
maintaining the heated air within a first temperature range within the structure for a first time period (the first period of time can be any duration of time) (para. 16); and 
ceasing the provision of the heated air into the structure (the air is heated up to a set temperature, see para. 19, which suggests that the heating of the air ceases after reaching the setpoint; moreover, it is inherent that the heated air must stop at some point and cannot continue for all of eternity), 
wherein, after ceasing the provision of the heated air into the structure, the structure has a second moisture level and a second concentration of organisms or spores, wherein the second moisture level is lower than the first moisture level, and wherein the second concentration of organisms or spores is lower than the first concentration of organisms or spores (the moisture level decreases after the heating and evacuation of the air; therefore, the concentration of organisms or mold spores must decrease since the moisture level has decreased; see also para. 5; note: the second moisture level and second concentration of organisms or spores are intended results of a positively recited step and are not given patentable weight, see MPEP 2111.04).  
Regarding claim 2, Anderson discloses wherein the organisms or spores include mold and spores thereof, insects, bacteria, viruses, fungi, yeast, helminths, protozoa, or combinations thereof (one or more of the recited organisms or spores are found in a water-damaged structure; see paras. 2, 5).  
Regarding claims 12, 13, Anderson discloses providing a turbulent flow of the heated air within the structure, wherein providing the turbulent flow includes operating one or more fans (114, Fig. 1) within the structure.  
Regarding claim 15, Anderson discloses providing a flow path to within an interior space of walls within the structure (Fig. 1).  
Regarding claim 16, Anderson discloses wherein, during the provision of the heated air, no flame is present within the structure (Fig. 1).  
Regarding claim 18, Anderson discloses monitoring a temperature of the structure during the providing of the heated air, monitoring a moisture content of the structure during the providing of the heated air, or combinations thereof (para. 17).  
Regarding claim 22, Anderson discloses a system for drying a structure and killing organisms within the structure, the system comprising: a source of heated air (101); 3Application No. 16/671,562 Atty Docket: GIPL-1002USOa conduit (113), the conduit configured to couple with a structure (103), wherein the conduit is in fluid communication with the source of heated air and is configured to receive heated air from the source of heated air and provide the heated air into the structure.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-11, 19-21, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20090151190 A1).
Regarding claim 8, Anderson fails to disclose the heated air is provided into the structure at a rate of from a 3200 cubic feet per minute (CFM)_to 5200 CFM.  However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, more heated air results in more drying (and faster drying) of the structure.  Therefore, the claimed rate is a matter of optimizing the drying rate.  
Regarding claim 9, Anderson fails to disclose wherein the heated air is at least 120F and the first time period is at least 30 minutes.  However, the claimed temperature and time period is a matter of optimization.  Both the temperature and the time period affect the drying rate.  Drying is faster for a higher temperature and for a longer drying period. 
Regarding claim 10, Anderson fails to disclose wherein the first temperature range is from 1000F to 3000F.  However, the claimed temperature is a matter of optimization. See the rejection of claim 9.  
Regarding claim 11, Anderson fails to disclose wherein the first time period is from 2 hours to 48 hours.  However, the claimed time period is a matter of optimization. See the rejection of claim 9.  
Regarding claim 19, Anderson fails to disclose wherein, prior to providing the heated air, a moisture content of the structure is greater than 19% humidity, and wherein, after providing the heated air, a moisture content of the structure is less than 19% humidity.  
However, Anderson does not limit his method by the starting humidity level, prior to heating, which suggests that the method can be applied for all pre-existing humidity conditions.  Anderson further discloses that a user can select a humidity setpoint where heated air can be supplied to the structure even after the humidity level reaches the humidity setpoint (paras. 21, 22).  The heated air stops once the temperature reaches the temperature setpoint.  


Regarding claim 20, Anderson fails to disclose wherein, prior to providing the heated air, a relative humidity of the structure is greater than 50%, and wherein, after providing the heated air, a relative humidity of the structure is less than 50%.  However, see the discussion for the rejection of claim 19.  
Regarding claim 21, Anderson discloses after providing the heated air, cooling the structure (if the temperature of the structure is heated above the setpoint, then the exhaust air controller would cause the temperature to decrease; para. 19).  
Regarding claim 30, Anderson discloses a method of drying a structure and of killing mold within the structure, the method comprising: 
providing heated air from a turbine engine at a rate of from a 3200 cubic feet per minute (CFM) to 5200 CFM into a structure (see rejection of claim 8), wherein prior to providing the heated air into the structure, the structure has a first moisture level and a first concentration of mold and mold spores (this is inherent of a water-damaged structure); 
maintaining the heated air within at a temperature of at least 120F within the structure for at least thirty minutes (see rejection of claim 9), wherein, during the provision of the heated air, no flame is present within the structure (Fig. 1); 
providing a turbulent flow of the heated air within the structure (via a blower 114); 
providing a flow path for the heated air to flow within an interior space of walls within the structure (Fig. 1); 
ceasing the provision of the heated air into the structure (the air is heated up to a set temperature, see para. 19, which suggests that the heating of the air ceases after reaching the setpoint; moreover, it is inherent that the heated air must stop at some point and cannot continue for all of eternity), wherein, after ceasing the provision of the heated air into the structure, the structure has a second moisture level and a second concentration of mold and mold spores, wherein the second moisture level is lower than the first moisture level, and wherein the second concentration of mold and mold spores is lower than the first concentration of mold and mold spores (the moisture level decreases after the heating and evacuation of the air; therefore, the concentration of organisms or mold spores must decrease since the moisture level has decreased; see also para. 5; note: the second moisture level and second concentration of organisms or spores are intended results of a positively recited step and are not given patentable weight, see MPEP 2111.04); and 
cooling the structure (if the temperature of structure is heated above the setpoint, then the exhaust air controller would cause the temperature to decrease; para. 19).
Claim(s) 3, 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20090151190 A1) in view of Ethier (US 20150322857 A1).
Regarding claims 3, 4, Anderson fails to disclose wherein the heated air is provided from exhaust of a turbine engine, or wherein the heated air is provided from exhaust of a microturbine engine.  However, Ethier teaches a microturbine for space heating (abstract; para. 70).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Anderson wherein the heated air is provided from exhaust of a turbine engine, or wherein the heated air is provided from exhaust of a microturbine engine.  The modification is a simple substitution of one combustion heater for another.  Moreover, the results of the combination would have been predictable since the microturbine can be used for space heating.  
Regarding claim 7, Anderson fails to disclose wherein the heated air is formed using a microturbine engine, wherein the microturbine engine has a heat output equivalent to from 800,000 to 1,400,000 BTU.  However, the claimed heat output is a matter of optimization.  The heat output affects the drying rate.  A higher heat output provides for faster drying.  
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20090151190 A1) in view of Cressy (US 20020124432 A1).
Regarding claim 14, Anderson fails to disclose prior to providing the heated air into the structure, removing one or more items, animals, or plants from the structure, providing a heat barrier to one or more articles within the structure, moving one or more articles at least 1 foot away from walls within the structure, or combinations thereof. 
However, Cressy teaches prior to providing the heated air into the structure, removing one or more items, animals, or plants from the structure, providing a heat barrier to one or more articles within the structure, moving one or more articles at least 1 foot away from walls within the structure, or combinations thereof (para. 5).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Anderson to include the step of: prior to providing the heated air into the structure, removing one or more items, animals, or plants from the structure, providing a heat barrier to one or more articles within the structure, moving one or more articles at least 1 foot away from walls within the structure, or combinations thereof.  The motivation to combine is to quickly dry out the structure 












Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762